The Honorable Charles W. Stewart State Representative Post Office Drawer 1167 Fayetteville, AR 72701
Dear Representative Stewart:
This is in response to your request for an opinion concerning action of the Department of Pollution Control and Ecology ("PCE") in relation to a particular permit application for a solid waste disposal site.  You have asked whether PCE can negate the actions of a county quorum court acting under the authority of Act 237 of 1971, the Arkansas Solid Waste Management Act.
Please note that I have enclosed a copy of Opinion No. 89-363, which was recently issued to Senator David R. Malone in response to questions posed in this regard prior to our receipt of your request.  I believe that this Opinion satisfactorily answers the issues raised in your request and in the correspondence attached thereto.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
NOTE: Opinion 89-363, referred to above, is in the system